Exhibit 10.2

CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS DOCUMENT
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

THIRD AMENDMENT

TO AMENDED AND RESTATED SERVICES AND SUPPLY AGREEMENT

This THIRD AMENDMENT (this “Amendment”) is dated as of June 4, 2013 (the
“Effective Date”), is entered into among Biogen Idec MA Inc. (“Biogen Idec”),
Covella Pharmaceuticals, Inc. (a wholly owned subsidiary of Santarus, “Covella”)
and Santarus, Inc. (“Santarus”) (hereinafter collectively, the “Parties”).

BACKGROUND

 

A. The Parties entered into that certain Amended and Restated Services and
Supply Agreement, dated as of September 10, 2010, as amended on November 4, 2011
and December 17, 2012, among the Parties (as previously amended and supplemented
and as may be further amended and supplemented, the “Agreement”).

 

B. The Parties desire to amend the Agreement to provide for the terms and
conditions on which Biogen Idec will perform additional stability testing
services.

NOW THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

 

  1. Defined terms. Capitalized terms not defined herein shall have the meanings
given to them in the Agreement.

 

  2. Amendment to Agreement. The Agreement is hereby amended by adding a new
Section 2.7 to the Agreement as follows:

2.7. Additional Stability Testing.

2.7.1 Biogen Idec will perform additional stability testing activities for one
time point for the existing Master Cell Bank, such testing to consist of thawing
two vials of Master Cell Bank materials, which will be maintained and evaluated
at differing stages in separate cultures and the results of which will be
evaluated and documented in a report to be delivered to Santarus (such
activities, collectively, “Additional Stability Testing”).

2.7.2 Biogen Idec will provide ordering, supply and storage of the custom
reagents and materials required to perform Additional Stability Testing and any
reagents remaining at the conclusion Additional Stability Testing will be
transferred to Santarus at Santarus’ sole cost and expense.

2.7.3 Santarus shall compensate Biogen Idec for conducting Additional Stability
Testing on an actual time and materials basis, currently estimated to be
approximately $[***] and which final actual time and materials costs shall not
exceed $[***] in the aggregate.

 

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

2.7.4 Biogen Idec will use commercially reasonable efforts to complete
Additional Stability Testing as promptly as possible; provided, that any failure
to complete Additional Stability Testing by a given date shall not be construed
to be a breach of this obligation and, assuming Biogen Idec completes Additional
Stability Testing, shall not relieve Santarus of its obligation to compensate
Biogen Idec for such activities and the related actual time and materials costs
of such Additional Stability Testing.

 

  3. General. Except as amended by this Amendment, the terms and conditions of
the Agreement shall remain in full force and effect.

 

  4. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of California, without regard to the conflicts of law
principles that would provide for application of the law of a jurisdiction other
than California and excluding the United Nations Convention on Contracts for the
International Sales of Goods.

 

  5. Entire Agreement. This Amendment, the Agreement and the exhibits, schedules
and addendums thereto, sets forth the entire agreement of the Parties with
respect to the subject matter contained herein, and may not be modified or
amended except by a written agreement executed by the Parties.

 

  6. Enforceability. If any provision of this Amendment shall be found by a
court to be void, invalid or unenforceable, the same shall either be reformed to
comply with applicable law or stricken if not so conformable, so as not to
affect the validity or enforceability of this Amendment.

[remainder of page intentionally blank]

 

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Amendment through
their duly authorized representatives as of the date first set forth above.

 

BIOGEN IDEC MA INC.    SANTARUS, INC. By:    /s/Amin Abujoub    By:    /s/
Gerald T. Proehl Name:    Amin Abujoub    Name:    Gerald T. Proehl Title:   
VP, Global QC    Title:    President & CEO COVELLA PHARMACEUTICALS, INC.      
By:    /s/ Gerald T. Proehl       Name:    Gerald T. Proehl       Title:   
President      

[SIGNATURE PAGE TO THIRD AMENDMENT TO AMENDED AND RESTATED SERVICES AND SUPPLY
AGREEMENT]